Citation Nr: 1141409	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  08-00 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which in pertinent part, denied service connection for bilateral hearing loss, PTSD, depressive disorder                not otherwise specified (NOS), and right knee osteoarthritis. 

Upon the Veteran's having completed an appeal to the Board, and following further evidentiary development in this case, the RO issued a May 2009 rating decision granting service connection for a right knee disorder. Hence, this matter is no longer on appeal. Meanwhile, the RO's decision further granted service connection for anxiety disorder NOS. That determination obviously did not completely satisfy       the Veteran's appeal in regard to service-connected psychiatric disability, as there remains the issue of service connection for PTSD. However, contrary to what       the RO's June 2009 Supplemental Statement of the Case (SSOC) indicates, procedurally there is no remaining unresolved issue of service connection for depressive disorder. The Board considers the grant of service connection for anxiety disorder NOS to be sufficiently general in scope as to reasonably encompass symptomatology attributable to a depressive disorder, and indeed it appears that the RO has already rated the Veteran's existing service-connected psychiatric condition as such. See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is not possible to separate the effects of a service-connected disability from any nonservice-connected conditions by competent opinion,           all symptoms must be attributed to the service-connected disability). Thus, the only remaining issue in regard to psychiatric disability consists of entitlement to service connection for PTSD, which the Board will adjudicate and decide upon at this time. 





FINDINGS OF FACT

1. The preponderance of the competent evidence is against the finding of a current clinical diagnosis of PTSD.

2. The Veteran's bilateral hearing loss is not etiologically related to his active military service.


CONCLUSIONS OF LAW

1. The criteria are not met to establish service connection for PTSD. 38 U.S.C.A.  §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011).

2. The criteria are not met to establish service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In regard to the claims being decided on appeal, the RO has issued August 2005 VCAA notice correspondence which notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b). The VCAA notice further indicated the joint obligation between VA and                the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi,        16 Vet. App. 183, 186-87 (2002). 

While there is no indication of notification concerning both the disability rating and effective date elements of a pending claim for benefits consistent with the holding in the Dingess/Hartman decision, as the underlying claims for service connection are being denied on the merits, the absence of notice on this subject has had no prejudicial effect upon adjudicating the appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced).


The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.            See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence preceded the March 2006 rating decision             on appeal, and thus met the standard for timely notice. 

The RO has taken appropriate action to comply with the duty to assist                   the Veteran in this case, through obtaining service treatment records (STRs) and VA outpatient records. There is no indication of any private medical records to obtain. The Veteran has undergone VA Compensation and Pension examinations with respect to the claims being decided. See 38 C.F.R. § 3.159(c)(4). Meanwhile, in support of his claims, the Veteran provided several personal statements.              He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 

Background and Analysis

PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

If, however, the veteran's stressor is unrelated to participation in combat, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records. See Cohen, 10 Vet. App. at 146-47. See also Moreau v. Brown,           9 Vet. App. 389, 394-95 (1996). The available sources for corroboration of a claimed stressor are not necessarily limited to service records, but may also include other sources of evidence such as lay statements from third- party individuals.     See Cohen, 10 Vet. App. at 143 (indicating that corroborating sources need not be found only in service records, contrary to what was previously set forth under the VA Adjudication Manual, M21-1, Part VI, para 7.46(f) (Sept. 21, 1992); and M21-1, Subch. XII, para 50.45(d) (1989)).

Apart from the above provisions, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Having given careful review to the evidence on the record, the Board finds there is sufficient reason to believe that a diagnosis of PTSD does not best apply to describe the Veteran's mental condition at this point, since more than one qualified psychiatric evaluator has ruled out PTSD as a clinical diagnosis. To the contrary, the Veteran's diagnosed anxiety disorder has already been found etiologically related to his military service. As to the component of claimed PTSD, however, the Board will deny this portion of the Veteran's claim.

The Board recognizes that the Veteran has elucidated several in-service stressors that would form the basis for his PTSD claim. Moreover, also significant,                the Veteran's Form DD-214 reflects the receipt of the Combat Infantryman Badge (CIB) and his service in an infantry unit in the Republic of Vietnam, which conclusively establishes his participation in combat during service. Under these circumstances, the Veteran's assertions regarding in-service stressors must all be taken as dispositive in describing events therein related to combat. See 38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2011). The Board has duly taken this information into consideration. Again, however, as will be expounded in more detail below, the denial of service connection as it pertains to PTSD takes into consideration VA exam results which do not show that the Veteran clinically has PTSD. According to these medical evaluators, he manifests some PTSD related symptoms, but nothing comparable to the entire clinical syndrome. 

The record indicates that the Veteran first underwent VA Compensation and Pension examination for mental health evaluation in August 2005. The Veteran then reported that he tended to be isolated and did not communicate with others very well, and at times he would withdraw from people. He tended to watch out for something bad to happen. When he first returned from Vietnam he had dreams and memories that stayed with him and bothered him. He said those had gradually faded and no longer were troublesome. He began developing some depression approximately in 1993, and was hospitalized for treatment of those symptoms related to the time he was going through a divorce. He had been followed by VA for medication management since 1995, at which point he started receiving psychiatric treatment. He admitted to depressed mood, lack of interest in usual activities, fatigue, some social withdrawal, and feelings of sadness. These symptoms were now improved on medications. He also denied feeling depressed. He had impairment of sleep, but that was improved on medication. He had some anxiety symptoms where he felt nervous in crowds, and would avoid going to large crowded places such as amusement parks. He stated he coped with them, avoiding those circumstances. 

Regarding specifics of claimed PTSD, the Veteran appeared to meet criteria A for PTSD of exposure to traumatic circumstances, based on his receipt of the CIB and other decorations, and that he remembered being fearful for his life during his ten months in Vietnam. Regarding criteria B (re-experiencing of traumatic events,       See Diagnostic and Statistical Manual for mental disorders, revised (DSM-IV-R)) the Veteran stated he still had memories perhaps twice a month of his war experience. He said it was not significantly distressing. He no longer had dreams of Vietnam experiences, and said those have faded. He now slept four to five hours per night. He did not have flashbacks. He denied psychological distress associated with those memories when he did have them several times per month. Thus, he did not appear to meet criteria B. Regarding criteria C (persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness), the Veteran stated that he did avoid talking about his experiences. He had some trouble expressing his feelings. He denied emotional numbing. Triggers for memories, including helicopters, were not distressing. Sometimes they reminded him of things, but he did not particularly avoid places that would remind him of the past. He denied any fear of a foreshortened future. He therefore did not have at least three symptoms of criteria C. Regarding criteria D (persistent symptoms of increasing hyperarousal) the Veteran had experienced in the past problems with anger. At times he still would become irritable and would say things that he regretted.  He and his wife communicated well and that was not a problem between the two of them. There were some hypervigilant symptoms where he would stay on guard, as in he would go to a restaurant and keep his back to the wall and watch the door. He did not give a description of exaggerated startle response. He was able to concentrate and read without difficulty. The Veteran had some symptoms of  criteria D, but not adequately to meet the criteria. Specifically related to PTSD symptoms, this disturbance had not caused clinically significant distress or impairment in social, occupational, or other areas of functioning. 

On mental status exam, the Veteran was cooperative. Affect had a good range. Speech was normal volume and rate. Thoughts were logical and coherent. Affect did not appear depressed or anxious. The Veteran was cooperative and seemed to be giving a reliable history. He denied auditory or visual hallucinations. There were no unusual fears or suspicions. He denied psychotic symptoms in general. Mood was improved. There was no suicidal or homicidal ideation. Cognitively, he was oriented to time, person, and place. Recent and remote memory were intact. Attention and concentration were intact. Judgment and insight were intact.           

The diagnosis given was depressive disorder NOS. According to the VA examiner, the Veteran did not meet the diagnostic criteria for PTSD with the exception of criteria A. His symptoms appeared to be primarily depressive in nature, with the onset in the 1990s. Some of his symptoms of anxiety related to service in the Vietnam War did occur after return from military duty, but these had gradually improved over the years, and had not caused significant impairment. Regarding the depressive disorder, there was no evidence that there was a connection between depressive symptoms and his war experience. The Veteran was deemed competent to manage his own affairs. 

Thereafter, following the exam, VA outpatient clinical records include a             February 2006 mental health consultation note indicating a diagnostic assessment of dysthymia, major depressive disorder (MDD) in the part. A follow-up evaluation in February 2007 indicated an assessment of dysthymia, depression NOS, and anxiety disorder NOS.

The Veteran underwent VA re-examination in July 2008. The examiner noted a review of VA medical records from the claims file, and that no treatment provider had diagnosed the Veteran with PTSD. The Veteran at that time was on a course of therapy and medication which had helped him cope with psychiatric symptoms.      He further indicated having a very good quality relationship with his current wife, and children from a previous marriage. He reported having two close friends and about 8 to 10 other friends. As leisure activities he read, worked in the yard, and occasionally went out for target practice. Based on information provided up to that point, the examiner observed, the Veteran appeared to be functioning reasonably well. 

On psychiatric exam, the Veteran was clean and neatly groomed. Psychomotor activity was tense. Speech was unremarkable. Attitude was cooperative, though irritable. Affect was normal. Mood was somewhat agitated. Attention showed tendency towards easy distraction. The Veteran was well-oriented. Thought process and thought content were unremarkable. There were no delusions or hallucinations. Judgment and insight were present. He averaged five to six hours of sleep per night with medication, and had no difficulty falling asleep. There was no inappropriate behavior. He interpreted proverbs appropriately. There was some obsessive/ritualistic behavior of avoiding crowds, or fireworks. There were panic attacks, usually once a month for 5 to 15 minutes, which were not as severe as they used to be. There were no suicidal thoughts, or recent homicidal thoughts. Extent of impulse control was fair. As to characteristic PTSD symptoms, there was recurrent and intrusive recollections, along with efforts to avoid thoughts and activities associated with the trauma, difficulty concentrating, hypervigilance, and exaggerated startle response. However, this disturbance did not cause clinical significant distress or impairment in social, occupational or other important areas of functioning. Nightmares and intrusive thoughts varied in terms of frequency and severity. Flashbacks occurred on occasion but not often. 

The diagnosis given was anxiety disorder NOS. The examiner further indicated that the Veteran did appear to have some genuine PTSD-related symptoms (i.e., intrusive thoughts, nightmares, concentration problems, hypervigilance) related to combat experiences in Vietnam. However, there was no real evidence of significant impairment to social or occupational functioning. Also , the Veteran's current VA mental health provider had observed following their last session in April 2008 that the Veteran "continued to do well on his current medication regimen with good mood, plenty of energy and sleep, good interest in lift and his activities, feels comfortable with people and in crowds, and enjoys travel frequently." According to the examiner, in essence, it sounded as if the Veteran continued to have some PTSD related symptoms but was being successfully treated with medication management. The psychological summary was that the Veteran appeared to be improving as the result of his mental health treatment. He had some limited impairment in functional status but not on a consistent basis. The VA examiner did further provide the opinion however that the mental condition diagnosed (e.g., anxiety disorder NOS) was most likely caused by or a result of the Veteran's combat experiences in Vietnam. 

Based on the foregoing, a diagnosis of PTSD does not appear to be clinically warranted, and without a diagnosis of the claimed condition service connection cannot be granted. Applicable VA law holds that diagnosis of a current disability is the cornerstone of a valid claim for service connection. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability."); Hicks v. West, 12 Vet. App. 86, 89 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."). In this present case, in the best judgment of the VA medical experts who have evaluated the Veteran he does not presently manifest PTSD. The Board accords probative weight to their respective VA examination reports. See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches). The Veteran fortunately retains the functional capacity and has lack of pertinent symptomatology such that a diagnosis of PTSD  at this time appears inapplicable. Since there is no diagnosis of the psychiatric condition claimed, there is no basis to substantiate a grant of service connection for the same condition. To the extent there is an already recognized psychiatric  service-connected disability, that of anxiety disorder, this should remain the basis for all awarded disability compensation.

For these reasons, the Board is denying the claim for service connection for psychiatric disability involving PTSD. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also Gilbert v. Derwinski,         1 Vet. App. 49, 55 (1990).     

Bilateral Hearing Loss

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, impaired hearing will be considered to be a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are             26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Also of application to claims for direct service connection, is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

Service treatment history indicates no symptoms, complaints, or instances of treatment therein for hearing loss, or associated with reported noise exposure. 

During a July1969 entrance examination audiogram, audiometric findings were        as follows:




HERTZ


500
1000
2000
4000
RIGHT
-5
-5
-5
0
LEFT
-5
-5
-5
10


On examination in July 1971 for purpose of separation, an audiogram showed as follows:




HERTZ


500
1000
2000
4000
RIGHT
0
0
0
0
LEFT
0
0
0
0

In June 2005, the Veteran filed a claim for service connection for hearing loss, due to excessive noise exposure from small arms fire while having served in the Republic of Vietnam.

A VA Compensation and Pension examination for audiological evaluation was completed in August 2005. The Veteran indicated he was an active combat veteran, and reported significant in-service noise exposure as a gunner and assistant gunner on 81mm mortars. He was deployed to Vietnam for 10 and a half months. At base camp there was reported exposure to helicopter noise unloading supplies and also from artillery fire. As a civilian, the Veteran worked in a factor for seven years and then as a railroad worker for eight years. He reported significant noise exposure working for the railroad and denied utilizing ear protection. He denied recreational noise exposure. The VA examiner diagnosed bilateral hearing loss based on a recent audiogram. He then opined that bilateral hearing loss was less likely as not caused by or a result of acoustic trauma in the service. The stated rationale was that the military entrance and separation audiograms were normal. The examiner noted that while hearing loss will frequently appear at 6000Hz initially and 6000Hz   was not tested at discharge, there was no way to go back and determine the measurement of hearing at 6000Hz. It was clear that there was not a notch at 4000Hz at separation and he did not report any problems at that time. 

Another VA audiological exam was completed August 2008, which noted the same reported history of in-service noise exposure. The examiner then expressed the opinion that current bilateral hearing loss was less likely than not caused by or a result of military noise exposure. The rationale given was that the separation physical documented normal hearing in both ears, and there was no significant threshold shift seen when comparing entrance and separation audiograms. This indicated that the Veteran's hearing was not damaged while was in the service.   The STRs meanwhile were silent for complaints of hearing loss, and there was no evidence that the Veteran complained of hearing loss in the years immediately following his service discharge. Given the amount of time that had elapsed since the Veteran's discharge from the service in 1971 and the history of occupational noise exposure from several years of working for a railroad, it was the examiner's opinion that bilateral hearing loss was less likely as not caused by or the result of in-service noise exposure.

The Board upon objective review of the following finds that service connection for bilateral hearing loss is not warranted. While the Veteran clearly manifests current bilateral hearing loss under the precepts of 38 C.F.R. § 3.385, the most competent and probative evidence establishes that in all likelihood his hearing loss condition  is not attributable to an incident of his military service. The Board is fully cognizant and mindful of the fact that based upon combat service, the Veteran's assertions of in-service noise exposure consistent with the circumstances of that service are to be given full accord and credibility. See again, 38 U.S.C.A. § 1154(b). Essentially,     the Board does not doubt the Veteran underwent noise exposure in service.         This having been established though, there remains a critical element of his claim for service connection of a causal nexus, i.e., that the identified noise exposure causally resulted in the current hearing loss disability. See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra. See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004). It is this determinative requirement of a causal nexus upon which the Veteran's claim has not been conclusively proven. 

In particular, the report of the August 2008 VA Compensation and Pension examination effectively rules out a clinical relationship between prior noise exposure and current hearing loss, on the basis of a definite and well-articulated rationale. The opinion first cites to the absence of documentation in service records of hearing loss, including on separation examination. The opinion next cites to the absence of documented hearing loss within the years immediately following separation, or for that matter at any point until 2005. This indicated a marked lack of continuity of symptomatology of hearing loss from separation, onwards. See 38 C.F.R. § 3.303(b) (addressing the continuity of symptomatology requirement to demonstrate causal relationship to service, where an in-service condition is not "chronic" in nature). See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).          In this instance, there was a time period of several decades between when the Veteran separated from service, and when hearing loss was even first diagnosed. Then as further justification for the opinion proffered, the VA examiner cites to the apparent indication of post-service noise exposure in an occupational setting as a nonservice-related factor explaining development of hearing loss. In summary,       the Board finds this VA medical opinion to be well-substantiated by the record, and grounded in a persuasive rationale. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998). Moreover, there is no competing opinion of record indicating or suggesting the onset of hearing loss due to an incident of military service. 

The Veteran's own assertions have also been afforded appropriate weight. As a layperson, he is competent to assert in-service noise exposure. As to the next dispositive matter of the etiology of current hearing loss, however, this subject ultimately should be resolved by a medical expert, given that claimed noise exposure was several years ago, and the complexity of an etiology determination that is not readily within the purview of lay observation. See  Grottveit v. Brown,       5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board is denying the claim for service connection for bilateral hearing loss. The preponderance of the evidence is against this claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.










ORDER

Service connection for PTSD is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


